Exhibit Suite 3400 – 666 Burrard St. Vancouver, BC, V6C 2X8 Tel: (604) 696-3000 Fax: (604) 696-3001 Toronto Stock Exchange: G New York Stock Exchange: GG GOLDCORP’S MARLIN MINE RECEIVES INTERNATIONAL CYANIDE CODE CERTIFICATION Vancouver, British Columbia – August 13, 2009 – GOLDCORP INC. (GG: NYSE; G: TSX) announced today that the Marlin mine in Guatemala has become the first mining operation in Central America to be fully certified under the International Cyanide Management Code for the Manufacture, Transport and Use of Cyanide in the Production of Gold (“the Cyanide Code”). Marlin is Goldcorp’s third gold mine to receive full certification. The Marigold mine in Nevada was the first gold mine in the world to be fully certified under the Cyanide Code, followed by El Sauzal mine, which was the first gold mine in Mexico to be fully certified. The Cyanide Code is a voluntary industry program for companies involved in the production of gold using cyanide. It was developed under the auspices of the United Nations Environment Program with the goal of safeguarding human health and the environment by promoting responsible management of cyanide used in gold mining. “Marlin’s certification highlights Goldcorp’s ongoing commitment to maintaining the highest possible standards of environmental stewardship,” said Chuck Jeannes, Goldcorp President & Chief Executive Officer. “This achievement enhances Marlin’s status as a responsible, modern gold mining operation with sustainable development programs that produce lasting benefits in the communities in which it operates.” Goldcorp is North America’s lowest-cost and fastest growing senior gold producer.
